ACCEPTED
                                                                                                   01-15-00322-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                               4/9/2015 3:17:48 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                            CLERK
                                            01-15-00322-CV
                                    NO. _________
______________________________________________________________________________
                                                             FILED IN
                                                      1st COURT OF APPEALS
                        IN THE FIRST COURT OF APPEALS     HOUSTON, TEXAS
                             AT HOUSTON, TEXAS        4/9/2015 3:17:48 PM
              ______________________________________________
                                                      CHRISTOPHER A. PRINE
                                                              Clerk

                          IN RE ERNESTO CARRILLO AND
                         TEXAS LPG STORAGE COMPANY,
                                   RELATORS
                ____________________________________________
                     From the 245th District Court of Harris County, Texas
                             The Honorable Roy Moore, presiding
                               Trial Court Cause No. 2014-30215
  In the Matter of the Marriage of Evangelina Lopez Guzman Zaragoza and Miguel Zaragoza
  Fuentes and Co-Respondents, Elsa Esther Carrillo Anchondo, Robert Dale Caucom, Ernesto
 Carrillo, Raoul Gisler, Abbingdon Marine, Inc., Cadogan Properties, Inc., Dade Aviation, Inc.,
        Ezar Management, LLC, Ezar Properties, LP, Texas LPG Storage Company, and
                                   Texas Overseas Gas Corp.
              ______________________________________________

   RELATORS ERNESTO CARRILLO’S AND TEXAS LPG STORAGE COMPANY’S
  NOTICE OF AND ASSIGNMENT OF RELATED CASE IN ORIGINAL PROCEEDINGS
          ______________________________________________

Ricardo L. Ramos                                            Lucy H. Forbes
State Bar No. 24027648                                      State Bar No. 24007321
RICARDO L. RAMOS, PLLC                                      THE FORBES FIRM, PLLC
440 Louisiana, Suite 1450                                   2114 Woodcrest Drive
Houston, Texas 77002                                        Houston, Texas 77018
Telephone: (713) 227-7383                                   Telephone: (832) 620-3030
Facsimile: (713) 227-0104                                   Facsimile: (832) 532-3789
rick@rr-familylaw.com                                       lucy@forbesfirm.com

 ATTORNEYS FOR RELATORS, ERNESTO CARRILLO AND TEXAS LPG STORAGE CO.

                              ORAL ARGUMENT REQUESTED

      **LOCAL RULE NOTICE OF ASSIGNMENT OF RELATED CASE IN ORIGINAL
                              PROCEEDING**
______________________________________________________________________________
                                                                April 9, 2015
     LOCAL RULE NOTICE OF ASSIGNMENT OF RELATED CASE IN ORIGINAL
                             PROCEEDING

      As required by the Local Rules Relating to Assignment of Related Cases to
and Transfers of Related Cases between the First and Fourteenth Courts of
Appeals, I certify that the following related appeal or original proceeding has been
previously filed in either the First Court of Appeals:



      Caption:                        In re Miguel Zaragoza Fuentes

      Trial court case number:        2014-30215

      Appellate court case number:    01-14-00624-CV


                         Respectfully submitted,




                      ______________________________
Ricardo L. Ramos                              Lucy H. Forbes
State Bar No. 24027648                        State Bar No. 24007321
RICARDO L. RAMOS, PLLC                        THE FORBES FIRM, PLLC
440 Louisiana, Suite 1450                     2114 Woodcrest Drive
Houston, Texas 77002                          Houston, Texas 77018
Telephone: (713) 227-7383                     Telephone: (832) 620-3030
Facsimile: (713) 227-0104                     Facsimile: (832) 532-3789
rick@rr-familylaw.com                         lucy@forbesfirm.com




  ATTORNEYS FOR RELATORS, ERNESTO CARRILLO AND TEXAS LPG STORAGE CO.




                                         i
                             CERTIFICATE OF SERVICE

       I certify that a true and correct copy of Relators Ernesto Carrillo’s and Texas
LPG Storage Company’s Relators Ernesto Carrillo’s and Texas LPG Storage
Company’s Notice of and Assignment of Related Case in Original Proceedings has
been served electronically through the electronic filing manager; in the alternative,
it has been served in person, by mail, by commercial delivery service, by fax, or by
email, as permitted under TEX. R. APP. P. 9.5(b) (1) – (2) and the TEX. R. CIV. P.
21(a)(1) - (2) to the following persons on this the 9th day of April, 2015:

 Jeanne Caldwell McDowell                      Mary Olga Lovett
 jcm@houstontrialattorneys.com                 lovettm@gtlaw.com
 Rebekah H. Birdwell                           Greenberg Traurig, L.L.P.
 rhb@houstontrialattorneys.com                 1000 Louisiana, Suite 1700
 The Law Offices of Jeanne Caldwell            Houston, Texas 77002
 McDowell                                      Fax: (713) 374-3505
 603 Avondale
 Houston, Texas 77006
 Fax: (713) 655-1725

 Lindsey Short                                 Kevin D. Jewell
 Adam J. Morris                                Chamberlain, Hrdlicka, White,
 Short Carter Morris, LLP                      Williams & Aughtry
 1177 West Loop South, Suite 700               1200 Smith Street, Suite 1400
 Houston, TX 77027                             Houston, Texas 77002
 Facsimile: 713-759-9650                       Facsimile: 713-658-2553

 The Honorable Roy L. Moore
 Presiding Judge, 245th District Court
 Harris County Civil Courthouse
 201 Caroline, 15th Floor
 Houston, Texas 77002




                                           ___________________________
                                           Lucy Forbes



                                          ii